Holmes, J.
The defendants are alleged to have conspired and agreed that one Weeks, seemingly a stranger to the agreement and ignorant of it, should make a complaint, honestly so far as appears, against the defendant' Byers, before a trial justice, for keeping a nuisance, and further to have conspired and agreed to cause Byers to be acquitted upon the complaint, and to aid one another in putting into execution their alleged conspiracy. These are the only acts which the defendants are alleged to have conspired to do. The intent alleged, “ to cause it falsely to appear of record that said Philip Byers had been tried, found not guilty, and discharged,” etc., is not consistent with the alleged intent and effect of the acts to be done, since those acts were to result in an acquittal, and therefore were to cause it truly to appear of record that Byers had been acquitted.
It is not alleged that the conspiracy contemplated the use of any improper means to procure Byers’s acquittal, or that Byers was not innocent in fact. There is no law that we know of to prevent a man’s friends combining to help him by honest means to an acquittal from a false charge. We are not pre-' pared to say that it is unlawful for them, with his consent, to procure him to be proceeded against in order to secure by honest means, a judicial determination of his innocence.
■ It is alleged that, at the time of the alleged conspiracy, Byers had been complained of for the same offence before another trial justice, had been found guilty, and had appealed, and that his case was then pending in the Superior Court, as the defendants knew; and it is further alleged that they conspired as stated with intent to prevent the due course of law and justice. But *130a man may lawfully be complained of notwithstanding there is another complaint pending for the same cause. Commonwealth v. Drew, 3 Cush. 279. Commonwealth v. Murphy, 11 Cush. 472. Commonwealth v. Berry, 5 Gray, 93. Commonwealth v. Lahy, 8 Gray, 459. And if the defendants should have done only the lawful acts which we have mentioned, although they might have prevented a conviction if successful, they could not have prevented the due course of law.
Exceptions sustained, and indictment quashed.